DETAILED ACTION
The amendment filed on 2/23/22 has been received and considered. By this amendment, Claim 1 is amended, Claims 19-21 are added and Claim 16 remains withdrawn and Claim 21 is withdrawn because it depends from 16.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 2/23/22, with respect to the rejection(s) of claim(s) 1-15 and 17-18 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burnett et al. (PG Pub. 2013/0231584).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (PG Pub. 2013/0231584) in view of Schardey (PG Pub. 2013/0137941).
Regarding Claim 1, Burnett discloses a system for pressure monitoring in a patient, the system comprising;
a detector unit (see controller 110; par. 61 and Fig. 1) comprising processing circuitry (see par. 61) configured to continuously detect detecting a pressure (see par. 
the pressure being continuously detected by the first sensor, the first sensor being a pressure sensor that senses pressure in a fluid column connected to a balloon (see balloon 102; par. 37) inserted into the organ compartment of the person (see par. 18), and
Burnett discloses using the pressure monitoring device for early detection of hemorrhage, but does not explicitly disclose an analysis logic that evaluates and displays, via the processing circuitry, a probability of a presence of a health anomaly. Schardey discloses a similar pressure measurement system (see par. 43) with an analysis logic adapted to evaluate (see par. 44), via processing circuitry, a probability of postoperative bleeding (see par. 7) based on values over an entire course of detection (see par. 36-37). It would have been obvious to one of ordinary skill in the art at the time of the invention to use Burnett’s pressure monitoring system to display a predictive output of analysis logic over an entire time course of detection because Schardey teaches it allows a life-threatening condition to be distinguished immediately and automatically (see par. 7). 
Regarding Claims 2-3, Schardey discloses a second sensor for recording breathing rate, blood pressure, RR, HR, and or oxygen content (see par. 57).
Regarding Claim 4, Schardey discloses the analysis logic is further configured to consider, via the processing circuitry, anatomic, surgery specific, and patient specific variables associated with the patient (see par. 13-14).
Regarding Claim 6, Schardey further discloses wherein the analysis logic generates, via the processing circuitry and as the output of the analysis logic, an instruction for treating the patient based on detected parameters and parameter states (see par. 10). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide instructions for treatment so the arriving physician can immediately begin the correct treatment (see par. 10).
Regarding Claims 7-8, Schardey discloses a neural network or fuzzy logic (see par. 12 and 15). 
Regarding Claim 9, Schardey further discloses the neural network can be trained using the individual medical data concerning the type of surgical intervention and concerning the overall health state of the person to be monitored (see par. 60).
Regarding Claim 10, Schardey further discloses a fuzzy logic module of the analysis logic is individually calibrated corresponding to the health state of the person to be monitored (see par. 17). 
Regarding Claim 11, Schardey discloses the analysis logic is adaptive (see par. 13, 17, 18). 
Regarding Claim 12, Schardey further discloses wherein the processing circuitry of the display device is further configured to display various stages of health hazards on the display of the display device (see par. 19). It would have been obvious to display various stages of health hazards in order to provide the appropriate attention (see par. 19).
Regarding Claim 13, Schardey discloses further comprising a transmitter having processing circuitry configured to forward, as the output of the analysis logic and to a central unit, at least one selected result of evaluation and/or an instruction for treating the person (see par. 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to output the result or instruction to a central unit so corresponding specialists can analyze the information and take appropriate action (see par. 20).
Regarding Claim 14, Schardey discloses further comprising a position detector configured to continuously determine a spatial and geographic position of the person forward the continuously determined spatial and geographic position of the person to the central unit via the processing circuitry of the transmitter (see par. 21-22). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a position detector so help can be sent to the patient quickly (see par. 22).
Regarding Claim 19, Schardey discloses the internal bleeding is the post-operative bleeding (see par. 18).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (PG Pub. 2013/0231584) in view of Schardey (PG Pub. 2013/0137941) as applied to Claim 1 above, and further in view of Freeman et al. (PG Pub. 2012/0041279), previously cited.
Regarding Claim 15, Schardey discloses a neural network (see par. 12), but does not elaborate. Freeman discloses a multi-part structure comprising a signal node (see multiplexer 24) in which the different signal lines of the individual sensors converge, and a basic unit which can be connected to the signal node via a central .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (PG Pub. 2013/0231584) in view of Schardey (PG Pub. 2013/0137941), and further in view of Vamanrao (PG Pub. 2006/0241728).
Regarding Claim 20, Burnett and Schardey do not explicitly disclose that the bleeding is due to at least a partial removal of an organ. However, Vamanrao teaches that the removal of the diseased section of an organ can lead to internal bleeding (see par. 28). It would have been obvious to one of ordinary skill in the art at the time of the invention to check for and predict the onset of internal bleeding for all types of surgical procedures as a safety precaution (see par. 30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al. (PG Pub. 2014/0012120) teaches several different causes of bleeding (see par. 6-13).
Mourad et al. (PG Pub. 2006/0079773) discloses measuring intracranial pressure for intracerebral bleeding (see par. 20).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.P/Examiner, Art Unit 3792                     

/Amanda K Hulbert/Primary Examiner, Art Unit 3792